Exhibit 10.5

 

                                                                 LAND COURT   
REGULAR SYSTEM Return By Mail  x  Pick-Up  ¨  To:

Allen & Overy LLP

1221 Avenue of the Americas

New York, New York 10020

 

Attention:            Derek Poon, Esq.

Telephone:           212.610.6300

 

    

TITLE OF DOCUMENT:

FEE FIRST MORTGAGE AND

FIXTURE FILING

 

PARTIES TO DOCUMENT: MORTGAGOR:    TESORO HAWAII, LLC, a Hawaii limited
liability company MORTGAGEE:   

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national

banking association, as collateral agent for and on behalf of the Inventory

Party

150 East 42nd Street, 40th Floor

New York, New York 10017

 

Tax Map Key: Oahu 9-1-031-003; 9-1-032-084, 099             (This document
consists of      pages.)

       Certificate of Title No. 776,063; 327,773; 307,865



--------------------------------------------------------------------------------

FEE FIRST MORTGAGE AND FIXTURE FILING

THIS FEE FIRST MORTGAGE AND FIXTURE FILING (this “Mortgage”) is made as of this
25th day of September, 2013, by TESORO HAWAII, LLC, a Hawaii limited liability
company, having its principal place of business at 800 Gessner Road, Suite 875,
Houston, TX 77024 (“Tesoro Hawaii”; also referred to herein as “Mortgagor”), for
the benefit of WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as collateral agent for and on behalf of the Inventory Party
(“Mortgagee”), having its principal place of business at 150 East 42nd Street,
40th Floor, New York, New York 10017.

W I T N E S S E T H:

WHEREAS, Tesoro Hawaii and Barclays Bank PLC are entering into the Inventory
Documents, pursuant to which they will enter into Inventory transactions and
transactions related to the Inventory and the Inventory Documents;

WHEREAS, Deutsche Bank AG New York Branch, Hawaii Pacific Energy, LLC and the
other Borrowers referred to the Credit Agreement dated as of September 25, 2013,
and the Lenders referred to therein are parties thereto;

WHEREAS, Mortgagor, the other Grantors, the First Lien Secured Parties and the
Mortgagee, among others, have entered into the Intercreditor Agreement dated on
or about the date hereof (the “Intercreditor Agreement”) to, among other things,
define the rights, duties, authority and responsibilities of the Mortgagee and
the priority of payments and security between the Loan Parties and the Inventory
Party;

WHEREAS, Mortgagor is entering into this Mortgage for purposes of establishing a
first-priority Lien over the collateral described herein in favor of the
Mortgagee for and on behalf of the First Lien Secured Parties to secure the
First Lien Obligations;

WHEREAS, it is a condition precedent to the Inventory Party performing its
obligations under the Inventory Documents that Mortgagor enters into this
Mortgage; and

WHEREAS, Mortgagor desires to secure the Inventory Obligations of Mortgagor to
Mortgagee under the First Lien Documents;

NOW, THEREFORE, in consideration of the covenants, agreements, representations
and warranties set forth in this Mortgage:

ARTICLE 1 - GRANTS OF SECURITY

Section 1.1 Property Mortgaged. Mortgagor does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to Mortgagee,
and its successors and assigns, all of Mortgagor’s right, title and interest in
and to the following property, rights, interests and estates now owned, or
hereafter acquired by Mortgagor, to the extent assignable or transferable under
applicable law (collectively, the “Property”):

(a) Land. The real property described in Exhibit A-1 attached hereto and made a
part hereof (the “Land”);



--------------------------------------------------------------------------------

(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Mortgagor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Mortgage;

(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (collectively, the “Improvements”);

(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversions and remainders, and all land lying in the bed of any street, road or
avenue, opened or proposed, in front of or adjoining the Land, to the center
line thereof and all the estates, rights, titles, interests, rights of dower,
rights of curtesy, property, possession, claim and demand whatsoever, both at
law and in equity, of Mortgagor of, in and to the Land and the Improvements and
every part and parcel thereof, with the appurtenances thereto;

(e) Fixtures. All “fixtures,” as such term is defined in Article 9 of the
Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Mortgagor, which is used at or in connection with the Improvements
or the Land or is located thereon or therein (including, but not limited to, all
machinery, equipment, furnishings, and electronic data-processing and other
office equipment now owned or hereafter acquired by Mortgagor and any and all
additions, substitutions and replacements of any of the foregoing), together
with all attachments, components, parts, equipment and accessories installed
thereon or affixed thereto, that is now owned, or the ownership of which is
hereafter acquired, by Mortgagor which is so related to the Land and
Improvements forming part of the Property that it is deemed fixtures or real
property under the law of the particular state in which the Equipment is
located, including, without limitation, all building or construction materials
intended for construction, reconstruction, alteration or repair of or
installation on the Property, construction equipment, appliances, machinery,
plant equipment, fittings, apparatuses, fixtures and other items now or
hereafter attached to, installed in or used in connection with (temporarily or
permanently) any of the Improvements or the Land, including, but not limited to,
engines, devices for the operation of pumps, pipes, plumbing, call and sprinkler
systems, fire extinguishing apparatuses and equipment, heating, ventilating,
incinerating, electrical, air conditioning and air cooling equipment and
systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Mortgagor’s interest therein) and all other utilities whether or
not situated in easements, all water tanks, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, and all other structures, together with
all

 

2.



--------------------------------------------------------------------------------

accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof (collectively,
the “Fixtures”). The Fixtures include, without limitation, any fixtures relating
to, comprising part of or used in the System and specifically those fixtures
listed in Exhibit A-2, attached to and made a part hereof. Notwithstanding the
foregoing, “Fixtures” shall not include any property which tenants are entitled
to remove pursuant to leases except to the extent that Mortgagor shall have any
right or interest therein;

(f) After-Acquired Interests. All interests or estate which Mortgagor may
hereafter acquire in the Property and all additions and accretions thereto; and

(g) Products and Proceeds. All products and proceeds of any of the foregoing.

(h) Other Rights. Any and all other rights of Mortgagor in and to the items set
forth in Subsections (a) through (h) above.

AND without limiting any of the other provisions of this Mortgage, to the extent
permitted by applicable law, Mortgagor expressly grants to Mortgagee, as secured
party, a security interest in the portion of the Property which is or may be
subject to the provisions of the Uniform Commercial Code, as adopted and enacted
by the state or states where any of the Property is located (as amended, the
“Uniform Commercial Code”), which are applicable to secured transactions; it
being understood and agreed that the Improvements and Fixtures are part and
parcel of the Land (the Land, the Improvements and the Fixtures collectively
referred to as the “Real Property”) appropriated to the use thereof and, whether
affixed or annexed to the Real Property or not, shall for the purposes of this
Mortgage be deemed conclusively to be real estate and mortgaged hereby.

Section 1.2 Fixture Filing. Certain of the Property is or will become “fixtures”
(as that term is defined in the Uniform Commercial Code) on the Land, and this
Mortgage, upon being filed for record in the real estate records of the city or
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in accordance with the applicable provisions
of said Uniform Commercial Code upon such of the Property that is or may become
fixtures.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Mortgagee and its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Mortgagor shall perform the First Lien Obligations as set forth in this Mortgage
and shall abide by and comply with each and every covenant and condition set
forth herein, the other First Lien Documents, these presents and the estate
hereby granted shall cease, terminate and be void; provided, however, that
Mortgagor’s obligation to indemnify, defend, and hold harmless Mortgagee
pursuant to the provisions hereof shall survive any such payment, performance,
or release except as set forth in the last sentence of Section 11.5; provided,
further, that if Mortgagor shall perform the First Lien Obligations and pay the
cost of release hereof, Mortgagee shall promptly and properly execute and
deliver such release to Mortgagor.

 

3.



--------------------------------------------------------------------------------

ARTICLE 2 - OBLIGATIONS SECURED

Section 2.1 Obligations Secured. This Mortgage and the grants, assignments and
transfers made in Article 1 are given for the purpose of securing the Inventory
Obligations and any other obligations owed to Mortgagee in connection with the
Inventory Obligations (collectively, the “First Lien Obligations”) under the
First Lien Documents (“First Lien Documents” means the Inventory Documents, the
Intercreditor Agreement, and this Mortgage.)

Section 2.2 First Lien Obligations. With respect to the Property the obligations
secured by this Mortgage shall include all amounts payable under the First Lien
Documents including, without limitation, the payment of the maximum amount of
ONE HUNDRED FIFTY MILLION AND NO/100 DOLLARS ($150,000,000.00) (the “Payment
Amount”).

Section 2.3 Obligations. The term “obligations” is used herein in its broadest
and most comprehensive sense and shall be deemed to include, without limitation,
all interest and charges, prepayment charges (if any) late charges and fees at
any time accruing or assessed on any of the First Lien Obligations.

Section 2.4 Incorporation. All terms of the First Lien Obligations and the
documents evidencing such obligations are incorporated herein by this reference.
All persons who may have or acquire an interest in the Property shall be deemed
to have notice of the terms of the First Lien Obligations.

ARTICLE 3 - MORTGAGOR COVENANTS

Mortgagor covenants and agrees that:

Section 3.1 Performance of First Lien Obligations. Mortgagor will perform all
First Lien Obligations at the time and in the manner provided in the First Lien
Documents, including, without limitation, the payment of the Payment Amount at
the time and in the manner provided in the First Lien Documents.

Section 3.2 Incorporation by Reference. All the covenants, conditions and
agreements contained in all and any of the other First Lien Documents and the
Intercreditor Agreement are hereby made a part of this Mortgage to the same
extent and with the same force as if fully set forth herein.

Section 3.3 Insurance. Mortgagor shall obtain and maintain, or cause to be
maintained, in full force and effect at all times insurance with respect to
Mortgagor and the Property as required pursuant to the First Lien Documents.

Section 3.4 Maintenance of Property. Mortgagor shall cause the Property to be
maintained in a good and safe condition and repair in all material respects,
normal wear and tear excepted. Except as otherwise provided in the First Lien
Documents, the Improvements and the Fixtures shall not be removed, demolished or
materially altered (except for normal replacement of the Fixtures, tenant finish
and refurbishment of the Improvements) without the consent of Mortgagee. Subject
to and in accordance with the terms and conditions of the First Lien Documents,
Mortgagor shall promptly repair, replace or rebuild, if applicable, any part of
the Property which may be destroyed by any casualty or become damaged, worn or
dilapidated or which may be affected by any condemnation.

 

4.



--------------------------------------------------------------------------------

Section 3.5 Waste. Mortgagor shall not commit or suffer any material waste of
the Property or make any change in the use of the Property which reasonably
might be expected to materially increase the risk of fire or other hazard
arising out of the operation of the Property, or take any action that reasonably
might be expected to invalidate or allow the cancellation of any Policy, or do
or permit to be done thereon anything that reasonably might be expected to in
any way materially impair the value of the security of this Mortgage. Except as
required by the laws of the State of Hawaii, Mortgagor will not, without the
prior written consent of Mortgagee, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of the Land, regardless of the depth thereof or the method of mining
or extraction thereof.

Section 3.6 Payment for Labor and Materials.

(a) Except as permitted below, Mortgagor will promptly pay when due all bills
and costs for labor, materials, and specifically fabricated materials (“Labor
and Material Costs”) incurred in connection with the Property and, except as
otherwise provided in the Second Mortgage, never permit to exist beyond the due
date thereof in respect of the Property or any part thereof any lien or security
interest, even though inferior to the liens and the security interests hereof,
and, except as otherwise provided in the Second Mortgage, never permit to be
created or exist in respect of the Property or any part thereof any other or
additional lien or security interest other than the liens or security interests
hereof.

(b) After prior written notice to Mortgagee, Mortgagor, at its own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any of the Labor and Material Costs, provided that (i) no
Trigger Event has occurred and is continuing, (ii) Mortgagor is permitted to do
so under the provisions of any other mortgage, deed of trust or deed to secure
debt affecting the Property, (iii) such proceeding shall suspend the collection
of the Labor and Material Costs from Mortgagor and from the Property or
Mortgagor shall have paid all of the Labor and Material Costs under protest or
posted the bond or cash security in the full amount of the Labor and Material
Costs in accordance with applicable law, (iv) such proceeding shall be permitted
under and be conducted in accordance with the provisions of any other instrument
to which Mortgagor is subject and shall not constitute a default thereunder,
(v) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, canceled or lost, and
(vi) Mortgagor shall have furnished the security as may be required in the
proceeding, or as may be reasonably requested by Mortgagee to insure the payment
of any contested Labor and Material Costs, together with all interest and
penalties thereon.

Section 3.7 Performance of Other Agreements. Mortgagor shall observe and perform
each and every term, covenant and provision to be observed or performed by
Mortgagor pursuant to any First Lien Document and any other agreement or
recorded instrument affecting or pertaining to the Property and any amendments,
modifications or changes thereto.

 

5.



--------------------------------------------------------------------------------

Section 3.8 Title. Mortgagor has good, marketable and insurable fee simple title
to the Property and has good title to the balance of such Property, free and
clear of all liens whatsoever except the liens created by the First Lien
Documents or noted in the Bureau of Conveyances of the State of Hawaii and/or
the Office of the Assistant Registrar of the State of Hawaii as of the date
hereof and reflected in Mortgagee’s title insurance policy. Except as otherwise
disclosed in the title insurance policies, there are no claims for payment for
work, labor or materials affecting the Property, which are past due and are or,
to the best of Mortgagor’s knowledge, may become a lien prior to, or of equal
priority with, the liens created by the First Lien Documents unless such claims
for payments are being contested in accordance with the terms and conditions of
this Mortgage.

Section 3.9 Partial Release. Mortgagee reserves the right, at any time, to
release portions of the Property in accordance with the Intercreditor Agreement,
with or without consideration, at Mortgagee’s election, without waiving or
affecting any of its rights hereunder or under the First Lien Documents and any
such release shall not affect Mortgagee’s rights in connection with the portion
of the Property not so released.

Section 3.10 Title Insurance. Mortgagor agrees, at its sole cost and expense,
including without limitation Mortgagee’s reasonable attorneys’ fees, to
(a) execute any and all documents or instruments necessary to subject its fee
title to the Property to the lien of this Mortgage; and (b) provide a title
insurance policy which shall insure that the lien of the Mortgage is a first
lien on Mortgagor’s fee title to the Property.

ARTICLE 4 - OBLIGATIONS AND RELIANCES

Section 4.1 Relationship of Mortgagor and Mortgagee. The relationship between
Mortgagor and Mortgagee is solely that of obligor and obligee, and Mortgagee has
no fiduciary or other special relationship with Mortgagor, and no term or
condition of any of the First Lien Documents shall be construed so as to deem
the relationship between Mortgagor and Mortgagee to be other than that of
obligor and obligee.

Section 4.2 No Mortgagee Obligations. Mortgagee is not undertaking the
performance of any obligations with respect to any agreements, contracts,
certificates, instruments, franchises, permits, trademarks, licenses and other
documents.

ARTICLE 5 - INTERCREDITOR AGREEMENT

Section 5.1 Intercreditor Agreement. Notwithstanding anything in this Mortgage
to the contrary, the mortgage lien granted to Mortgagee pursuant to this
Mortgage with respect to the Property shall be first in priority to the mortgage
lien granted to the Second Lien Agent on behalf of the Second Lien Secured
Parties. The exercise of any right or remedy by Mortgagee or any other First
Lien Secured Party hereunder is subject to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the terms of
the Intercreditor Agreement and this Mortgage, the terms of the Intercreditor
Agreement shall govern and control. For the avoidance of doubt, the absence of
any specific reference to Section 5.1 in any other provision of this Mortgage
shall not be deemed to limit the generality of this Section 5.1.

 

6.



--------------------------------------------------------------------------------

ARTICLE 6 - FURTHER ASSURANCES

Section 6.1 Recording of Mortgage, etc. Mortgagor forthwith upon the execution
and delivery of this Mortgage and thereafter, from time to time, will cause the
First Lien Documents creating a lien or security interest or evidencing the lien
hereof upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the first lien or security interest hereof upon, and the interest of
Mortgagee in, the Property. Mortgagor will pay all taxes, filing, registration
or recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the First Lien Documents, any note, deed of
trust or mortgage supplemental hereto, any mortgage with respect to the Property
and any instrument of further assurance, and any modification or amendment of
the foregoing documents, and all federal, state, county and municipal taxes,
duties, imposts, assessments and charges arising out of or in connection with
the execution and delivery of this Mortgage, any deed of trust or mortgage
supplemental hereto, any mortgage with respect to the Property or any instrument
of further assurance, and any modification or amendment of the foregoing
documents, except where prohibited by law so to do.

Section 6.2 Further Acts, etc. Subject to the provisions of the Intercreditor
Agreement, Mortgagor will, at the cost of Mortgagor, and without expense to
Mortgagee, do, execute, acknowledge and deliver all and every further acts,
deeds, conveyances, deeds of trust, mortgages, assignments, notices of
assignments, transfers and assurances as Mortgagee shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Mortgagee the property and rights hereby mortgaged, deeded,
granted, bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Mortgagor may be or
may hereafter become bound to convey or assign to Mortgagee, or for carrying out
the intention or facilitating the performance of the terms of this Mortgage or
for filing, registering or recording this Mortgage, or for complying with all
legal requirements. Mortgagor hereby authorizes Mortgagee to file one or more
financing statements to evidence more effectively the first-priority security
interest of Mortgagee in the Property. Mortgagor grants to Mortgagee an
irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Mortgagee
at law and in equity, including without limitation, such rights and remedies
available to Mortgagee pursuant to this Section 6.2.

Section 6.3 Changes in Tax, Debt, Credit and Documentary Stamp Laws.

(a) If any law is enacted or adopted or amended after the date of this Mortgage
which deducts all or any portion of the Payment Amount from the value of the
Property for the purpose of taxation or which imposes a tax, either directly or
indirectly, on the Payment Amount or Mortgagee’s interest in the Property,
Mortgagor will pay the tax, with interest and penalties thereon, if any
(provided that nothing hereunder shall require Mortgagor to pay any income tax
imposed on Mortgagee by reason of its interest in the Property). If Mortgagee is
advised in writing by counsel chosen by it that the payment of tax by Mortgagor
would be unlawful or taxable to Mortgagee or unenforceable or provide the basis
for a defense of usury then, subject to the Intercreditor Agreement, Mortgagee
shall have the option, by written notice of not less than one hundred eighty
(180) days (but not more than two hundred forty (240) days) after providing
Mortgagor with a copy of such written advice of counsel, to declare the Payment
Amount immediately due and payable.

 

7.



--------------------------------------------------------------------------------

(b) Mortgagor will not claim or demand or be entitled to any credit or credits
on account of the Payment Amount for any taxes or other charges assessed against
the Property, or any part thereof, and no deduction shall otherwise be made or
claimed from the assessed value of the Property, or any part thereof, for real
estate tax purposes by reason of this Mortgage or the Payment Amount. If such
claim, credit or deduction shall be required by law, Mortgagee shall have the
option, by written notice of not less than one hundred eighty (180) days, to
declare the Payment Amount immediately due and payable.

(c) If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the First Lien Documents or impose any other tax or charge on the
same, Mortgagor will pay for the same, with interest and penalties thereon, if
any.

Section 6.4 Severing of Mortgage. This Mortgage may, at any time until the same
shall be fully paid and satisfied, at the sole election of Mortgagee, be severed
into two or more mortgages in such denominations as Mortgagee shall determine in
its sole discretion, each of which shall cover all or a portion of the Property
to be more particularly described therein. To that end, Mortgagor, upon written
request of Mortgagee, shall execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered by the then owner of the Property, to
Mortgagee and/or its designee or designees substitute notes and mortgages in
such principal amounts, aggregating not more than the then unpaid principal
amount of this Mortgage, and containing terms, provisions and clauses similar to
those contained herein and in such other documents and instruments as may be
required by Mortgagee.

Section 6.5 Replacement Documents. Upon receipt of an affidavit of an officer of
Mortgagee as to the loss, theft, destruction or mutilation of any First Lien
Document which is not of public record, and, in the case of any such mutilation,
upon surrender and cancellation of such First Lien Document, Mortgagor will
issue, in lieu thereof, a replacement First Lien Document, dated the date of
such lost, stolen, destroyed or mutilated First Lien Document in the same
principal amount thereof and otherwise of like tenor.

ARTICLE 7 - DUE ON SALE/ENCUMBRANCE

Section 7.1 Mortgagee Reliance. Mortgagor acknowledges that Mortgagee has
examined and relied on the experience of Mortgagor and its respective general
partners, members, principals and (if Mortgagor is a trust) beneficial owners in
owning and operating properties such as the Property in agreeing to enter into
the transactions, and will continue to rely on Mortgagor’s ownership of the
Property as a means of maintaining the value of the Property as security for the
performance of the First Lien Obligations. Mortgagor acknowledges that Mortgagee
has a valid interest in maintaining the value of the Property so as to ensure
that, should Mortgagor default in the performance of the First Lien Obligations,
Mortgagee can recover on the First Lien Obligations by a sale of the Property.

Section 7.2 No Sale/Encumbrance. Mortgagor shall not transfer the Property or
any part thereof or any interest therein or permit or suffer the Property or any
part thereof or any interest therein to be transferred, except as expressly
permitted under the Framework Agreement and the Credit Agreement, which consent
may be withheld in Mortgagee’s sole and absolute discretion. Any purported
transfer in violation of this provision will be void and of no effect.

 

8.



--------------------------------------------------------------------------------

ARTICLE 8 - RIGHTS AND REMEDIES

Section 8.1 When Mortgage Becomes Enforceable. Subject to Section 3 of the
Intercreditor Agreement, this Mortgage may be enforced by Mortgagee at any time
after a Trigger Event has occurred and is continuing.

Section 8.2 Remedies. Upon the occurrence and during the continuance of any
Trigger Event, Mortgagor agrees that Mortgagee may take such action, without
notice or demand, as it deems advisable to protect and enforce its rights
against Mortgagor and in and to the Property, including, but not limited to, the
following actions, each of which may be pursued concurrently or otherwise, at
such time and in such order as Mortgagee may determine, in its sole discretion,
without impairing or otherwise affecting the other rights and remedies of
Mortgagee:

(a) declare the entire unpaid Payment Amount to be immediately due and payable;

(b) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Mortgage under any applicable provision of law, in which case the
Property or any interest therein may be sold for cash or upon credit in one or
more parcels or in several interests or portions and in any order or manner;

(c) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Mortgage for the portion of the Payment Amount then due and
payable, subject to the continuing lien and security interest of this Mortgage
for the balance of the Payment Amount not then due, unimpaired and without loss
of priority;

(d) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Mortgagor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, as an entirety or in parcels, at such time and place, upon such terms and
after such notice thereof as may be required or permitted by law;

(e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
First Lien Documents;

(f) recover judgment on the First Lien Documents either before, during or after
any proceedings for the enforcement of this Mortgage or the other First Lien
Documents;

(g) apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the First Lien Obligations and without regard for the solvency of
Mortgagor, any guarantor, or of any Person liable for the performance of the
First Lien Obligations;

 

9.



--------------------------------------------------------------------------------

(h) enter into or upon the Property, either personally or by its agents,
nominees or attorneys and dispossess Mortgagor and its agents and servants
therefrom, without liability for trespass, damages or otherwise and exclude
Mortgagor and its agents or servants wholly therefrom, and take possession of
all books and records relating thereto and Mortgagor agrees to surrender
possession of the Property and of such books and records to Mortgagee upon
demand, and thereupon Mortgagee may (i) use, operate, manage, control, insure,
maintain, repair, restore and otherwise deal with all and every part of the
Property and conduct the business thereat; (ii) complete any construction on the
Property in such manner and form as Mortgagee deems advisable; (iii) make
alterations, additions, renewals, replacements and improvements to or on the
Property; (iv) exercise all rights and powers of Mortgagor with respect to the
Property, whether in the name of Mortgagor or otherwise, including, without
limitation, the right to make, cancel, enforce or modify leases, obtain and
evict tenants, and demand, sue for, collect and receive all rents of the
Property and every part thereof; (v) require Mortgagor to pay monthly in advance
to Mortgagee, or any receiver appointed to collect any rents, the fair and
reasonable rental value for the use and occupation of such part of the Property
as may be occupied by Mortgagor; (vi) require Mortgagor to vacate and surrender
possession of the Property to Mortgagee or to such receiver and, in default
thereof, Mortgagor may be evicted by summary proceedings or otherwise; and
(vii) apply the receipts from the Property to the payment of the First Lien
Obligations, in such order, priority and proportions as provided under Section 4
of the Intercreditor Agreement;

(i) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of the Fixtures or
any part thereof, and to take such other measures as Mortgagee may deem
necessary for the care, protection and preservation of the Fixtures, and
(ii) request Mortgagor at its expense to assemble the Fixtures and make it
available to Mortgagee at a convenient place acceptable to Mortgagee. Any notice
of sale, disposition or other intended action by Mortgagee with respect to the
Fixtures sent to Mortgagor in accordance with the provisions hereof at
least ten (10) days prior to such action, shall constitute commercially
reasonable notice to Mortgagor;

(j) apply any sums then deposited or held in escrow or otherwise by or on behalf
of Mortgagee in accordance with Section 4 of the Intercreditor Agreement; or

(k) pursue such other remedies as Mortgagee may have under applicable law and as
provided under the Intercreditor Agreement.

In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of the Property, this Mortgage shall continue as a lien and security
interest on the remaining portion of the Property.

Section 8.3 Application of Proceeds. The purchase money, proceeds and avails of
any disposition of the Property, and/or any part thereof, or any other sums
collected by Mortgagee pursuant to the First Lien Documents, may be applied by
Mortgagee in accordance with Section 4 of the Intercreditor Agreement.

 

10.



--------------------------------------------------------------------------------

Section 8.4 Right to Cure. Upon the occurrence and during the continuance of any
Trigger Event, and in accordance with the Intercreditor Agreement, Mortgagee
may, but without any obligation to do so and without notice to or demand on
Mortgagor and without releasing Mortgagor from any obligation hereunder, make
any payment or do any act required of Mortgagor hereunder in such manner and to
such extent as Mortgagee may deem reasonably necessary to protect the security
hereof. Mortgagee is authorized to enter upon the Property for such purposes, or
appear in, defend, or bring any action or proceeding to protect its interest in
the Property or to foreclose this Mortgage or collect the Payment Amount, and
the cost and expense thereof (including reasonable attorneys’ fees to the extent
permitted by law), with interest as provided in this Section 8.4, shall
constitute a portion of the Payment Amount and shall be due and payable to
Mortgagee upon demand. All such costs and expenses incurred by Mortgagee in
remedying such Trigger Event or such failed payment or act or in appearing in,
defending, or bringing any such action or proceeding shall bear interest at the
“Default Rate” as defined in the ISDA Master Agreement as defined in the
Framework Agreement.

Section 8.5 Actions and Proceedings. Only upon the occurrence and during the
continuance of a Trigger Event, Mortgagee has the right to appear in and defend
any action or proceeding brought with respect to the Property and to bring any
action or proceeding, in the name and on behalf of Mortgagor, which Mortgagee,
in its discretion, decides should be brought to protect its interest in the
Property.

Section 8.6 Recovery of Sums Required to Be Paid. Mortgagee shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Payment Amount, without regard to whether or not the balance of the
Payment Amount shall be due, and without prejudice to the right of Mortgagee
thereafter to bring an action of foreclosure, or any other action, for a default
or defaults by Mortgagor existing at the time such earlier action was commenced.

Section 8.7 Examination of Books and Records. Subject to the terms and
conditions of the Framework Agreement, Mortgagee, its agents, accountants and
attorneys shall have the right to examine the records, books, management and
other papers of Mortgagor which reflect upon its financial condition, at the
Property or at any office regularly maintained by Mortgagor where the books and
records are located. Mortgagee and its agents shall have the right to make
copies and extracts from the foregoing records and other papers. In addition, at
reasonable times and upon reasonable notice, Mortgagee, its agents, accountants
and attorneys shall have the right to examine and audit the books and records of
Mortgagor pertaining to the income, expenses and operation of the Property
during reasonable business hours at any office of Mortgagor where the books and
records are located. This Section 8.7 shall apply as long as any portion of the
First Lien Obligations is outstanding and without regard to whether a Trigger
Event has occurred or is continuing.

 

11.



--------------------------------------------------------------------------------

Section 8.8 Other Rights, etc.

(a) The failure of Mortgagee to insist upon strict performance of any term
hereof shall not be deemed to be a waiver of any term of this Mortgage.
Mortgagor shall not be relieved of Mortgagor’s obligations hereunder by reason
of (i) the failure of Mortgagee to comply with any request of Mortgagor or any
guarantor or indemnitor with respect to the First Lien Obligations to take any
action to foreclose this Mortgage or otherwise enforce any of the provisions
hereof or of the other First Lien Documents, (ii) the release, regardless of
consideration, of the whole or any part of the Property, or of any person liable
for any portion thereof or the First Lien Obligations or any portion thereof, or
(iii) any agreement or stipulation by Mortgagee extending the time of payment or
otherwise modifying or supplementing the terms of the First Lien Documents.

(b) It is agreed that the risk of loss or damage to the Property is on
Mortgagor, and Mortgagee shall have no liability whatsoever for decline in value
of the Property, for failure to maintain the title insurance policies, or for
failure to determine whether insurance in force is adequate as to the amount of
risks insured. Possession by Mortgagee shall not be deemed an election of
judicial relief if any such possession is requested or obtained with respect to
any Property or collateral not in Mortgagee’s possession.

(c) Mortgagee may resort for the payment of the Payment Amount to any other
security held by Mortgagee in such order and manner as Mortgagee, in its
discretion, may elect. Mortgagee may take action to recover the Payment Amount,
or any portion thereof, or to enforce any covenant hereof without prejudice to
the right of Mortgagee thereafter to foreclose this Mortgage. The rights of
Mortgagee under this Mortgage shall be separate, distinct and cumulative and
none shall be given effect to the exclusion of the others. No act of Mortgagee
shall be construed as an election to proceed under any one provision herein to
the exclusion of any other provision. Mortgagee shall not be limited exclusively
to the rights and remedies herein stated but shall be entitled to every right
and remedy now or hereafter afforded at law or in equity.

Section 8.9 Right to Release Any Portion of the Property. Subject to the terms
of the Intercreditor Agreement, Mortgagee may release any portion of the
Property for such consideration as Mortgagee may require without, as to the
remainder of the Property, in any way impairing or affecting the lien or
priority of this Mortgage, or improving the position of any subordinate
lienholder with respect thereto, except to the extent that the obligations
hereunder shall have been reduced by the actual monetary consideration, if any,
received by Mortgagee for such release, and may accept by assignment, pledge or
otherwise any other property in place thereof as Mortgagee may require without
being accountable for so doing to any other lienholder. This Mortgage shall
continue as a lien and security interest in the remaining portion of the
Property.

Section 8.10 Recourse and Choice of Remedies. Notwithstanding any other
provision of the First Lien Documents, and subject to Section 3 of the
Intercreditor Agreement, Mortgagee and the other Indemnified Parties (as
hereinafter defined) are entitled to enforce the obligations of Mortgagor
contained in Sections 10.2 and 10.3 herein without first resorting to or
exhausting any security or collateral and without first having recourse to any
of the Property, through

 

12.



--------------------------------------------------------------------------------

foreclosure or acceptance of a deed in lieu of foreclosure or otherwise, and in
the event Mortgagee commences a foreclosure action against the Property,
Mortgagee is entitled to pursue a deficiency judgment with respect to such
obligations against Mortgagor with respect to the First Lien Obligations.
Nothing herein shall inhibit or prevent Mortgagee from foreclosing or exercising
any other rights and remedies pursuant to the First Lien Documents, whether
simultaneously with foreclosure proceedings or in any other sequence. A separate
action or actions may be brought and prosecuted against a Person pursuant to
Sections 10.2 and 10.3 herein whether or not action is brought against any other
Person or whether or not any other Person is joined in the action or actions. In
addition, Mortgagee shall have the right but not the obligation to join and
participate in, as a party if it so elects, any administrative or judicial
proceedings or actions initiated in connection with any matter addressed in
Article 10 herein.

Section 8.11 Right of Entry. Subject to the terms and conditions of the
Framework Agreement, upon reasonable notice to Mortgagor and compliance with all
reasonable safety and security protocols of Mortgagor, Mortgagee and its agents
shall have the right to enter and inspect the Property at all reasonable times,
provided that there is no material disruption of Mortgagor’s operations at the
Property unless a Trigger Event has occurred and is continuing.

ARTICLE 9 - ENVIRONMENTAL HAZARDS

Section 9.1 Environmental Representations, Warranties and Covenants; Mortgagee’s
Rights; Environmental Indemnification. Mortgagor has concurrently herewith
delivered to Mortgagee that certain Framework Agreement in connection with the
transactions, the terms and provisions of which that are contained in Section 15
are hereby fully incorporated herein by reference.

ARTICLE 10 - INDEMNIFICATION

Section 10.1 General Indemnification. Mortgagor shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement, punitive
damages, foreseeable and unforeseeable consequential damages, of whatever kind
or nature (including but not limited to reasonable attorneys’ fees and other
costs of defense) (collectively, the “Losses”) imposed upon or incurred by or
asserted against any Indemnified Parties and directly or indirectly arising out
of or in any way relating to any one or more of the following: (a) ownership of
this Mortgage, the Property or any interest therein or receipt of any rents;
(b) any amendment to, or restructuring of, any First Lien Obligation, or any
First Lien Document, each to the extent required by Mortgagee; (c) any and all
lawful action that may be taken by Mortgagee in connection with the enforcement
of the provisions of the First Lien Documents, each to the extent required by
Mortgagor, whether or not suit is filed in connection with same, or in
connection with Mortgagor, any guarantor or indemnitor and/or any partner, joint
venturer or shareholder thereof becoming a party to a voluntary or involuntary
federal or state bankruptcy, insolvency or similar proceeding; (d) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways;

 

13.



--------------------------------------------------------------------------------

(e) any use, nonuse or condition in, on or about the Property or any part
thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (f) any failure on the part of Mortgagor to
perform or be in compliance with any of the terms of the First Lien Documents;
(g) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (h) the failure
of any person to file timely with the Internal Revenue Service an accurate Form
1099-B, Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Transactions, which may be required in connection with this Mortgage,
or to supply a copy thereof in a timely fashion to the recipient of the proceeds
of the transaction in connection with which this Mortgage is made; (i) any
failure of the Property to be in compliance with any legal requirements; (j) the
enforcement by any Indemnified Party of the provisions of this Article 10;
(k) any and all claims and demands whatsoever which may be asserted against
Mortgagee by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants, or agreements contained in the
First Lien Documents; (l) the payment of any commission, charge or brokerage fee
to anyone claiming through Mortgagor which may be payable in connection with any
First Lien Obligation; or (m) any misrepresentation made by Mortgagor in any
First Lien Document, except to the extent such Losses were caused solely as a
result of the gross negligence or willful misconduct of any Indemnified Party.
Any amounts payable to Mortgagee by reason of the application of this
Section 10.1 shall become immediately due and payable and shall bear interest at
the rate of Barclays’ cost of funds plus 1% per annum from the date loss or
damage is sustained by Mortgagee until paid. For purposes of this Article 10,
the term “Indemnified Parties” means Mortgagee and any Person who is or will
have been involved in the origination of the First Lien Obligations, any Person
in whose name the encumbrance created by this Mortgage is or will have been
recorded, persons and entities who may hold or acquire or will have held a full
or partial interest in the First Lien Obligations secured hereby (including, but
not limited to, custodians, trustees and other fiduciaries who hold or have held
a full or partial interest in the First Lien Obligations secured hereby for the
benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the First Lien Obligations, whether during the term
of the Mortgage or as a part of or following a foreclosure of the Mortgage and
any successors by merger, consolidation or acquisition of all or a substantial
portion of Mortgagee’s assets and business).

Section 10.2 Mortgage and/or Intangible Tax. Mortgagor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses imposed upon or incurred
by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording
of any First Lien Document, but excluding any income, franchise or other similar
taxes.

Section 10.3 ERISA Indemnification. Mortgagor shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the Indemnified
Parties from and against any and all Losses (including, without limitation,
reasonable attorneys’ fees and costs incurred in the investigation, defense, and
settlement of Losses) incurred in correcting any prohibited transaction or in
the sale of a prohibited loan, and in obtaining any individual prohibited
transaction exemption under ERISA that may be required, in Mortgagee’s sole
discretion, that Mortgagee may incur, directly or indirectly.

 

14.



--------------------------------------------------------------------------------

Section 10.4 Duty to Defend; Attorneys’ Fees and Other Fees and Expenses. In
connection with any indemnification obligations of Mortgagor hereunder, upon
written request by any Indemnified Party, Mortgagor shall defend such
Indemnified Party (if requested by any Indemnified Party, in the name of the
Indemnified Party) by attorneys and other professionals reasonably approved by
the Indemnified Parties. Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include Mortgagor and any Indemnified Party and
Mortgagor and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or additional to those available to Mortgagor, such Indemnified
Party shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Party, provided that no compromise or settlement shall be
entered without Mortgagor’s consent, which consent shall not be unreasonably
withheld. Upon demand, Mortgagor shall pay or, in the sole and absolute
discretion of the Indemnified Parties, reimburse, the Indemnified Parties for
the payment of reasonable fees and disbursements of attorneys, engineers,
environmental consultants, laboratories and other professionals in connection
therewith.

ARTICLE 11 - WAIVERS

Section 11.1 Waiver of Counterclaim. To the extent permitted by applicable law,
Mortgagor hereby waives the right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Mortgagee arising out of or in any way connected with any of the
First Lien Documents, or the First Lien Obligations.

Section 11.2 Marshalling and Other Matters. To the extent permitted by
applicable law, Mortgagor hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein. Further, Mortgagor hereby
expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Mortgage on behalf of Mortgagor, and on behalf of
each and every person acquiring any interest in or title to the Property
subsequent to the date of this Mortgage and on behalf of all persons to the
extent permitted by applicable law.

Section 11.3 Waiver of Notice. To the extent permitted by applicable law,
Mortgagor shall not be entitled to any notices of any nature whatsoever from
Mortgagee except with respect to matters for which any First Lien Documents or
the Intercreditor Agreement specifically and expressly provides for the giving
of notice by Mortgagee to Mortgagor and except with respect to matters for which
Mortgagee is required by applicable law to give notice, and Mortgagor hereby
expressly waives the right to receive any notice from Mortgagee with respect to
any matter for which this Mortgage does not specifically and expressly provide
for the giving of notice by Mortgagee to Mortgagor.

 

15.



--------------------------------------------------------------------------------

Section 11.4 Waiver of Statute of Limitations. To the extent permitted by
applicable law, Mortgagor hereby expressly waives and releases to the fullest
extent permitted by law, the pleading of any statute of limitations as a defense
to performance of its First Lien Obligations.

Section 11.5 Bankruptcy Matters. In any case commenced by or against Mortgagor
(in such capacity, the “Reorganized Party”) under Chapter 11 of the Bankruptcy
Code or any similar provision thereof or any similar federal or state statute (a
“Reorganization Proceeding”), Mortgagee shall have the exclusive right to
exercise any voting rights in respect of this Mortgage and the First Lien
Obligations and Mortgagor shall not have the right to, and may not, vote
affirmatively in favor of any plan of reorganization unless Mortgagee grants its
permission thereto or Mortgagee votes to accept such plan.

Section 11.6 Survival. The indemnifications made pursuant to Sections 10.1, 10.3
and 10.4 herein and the representations and warranties, covenants, and other
obligations arising under Article 10, shall continue indefinitely in full force
and effect and shall survive and shall in no way be impaired by any of the
following: any satisfaction or other termination of this Mortgage, any
assignment or other transfer of all or any portion of this Mortgage or
Mortgagee’s interest in the Property (but, in such case, shall benefit both
Indemnified Parties and any assignee or transferee), any exercise of Mortgagee’s
rights and remedies pursuant hereto including, but not limited to, foreclosure
or acceptance of a deed in lieu of foreclosure, any exercise of any rights and
remedies pursuant to any of the First Lien Documents or the Intercreditor
Agreement, any transfer of all or any portion of the Property (whether by
Mortgagor or by Mortgagee following foreclosure or acceptance of a deed in lieu
of foreclosure or at any other time), any amendment to the First Lien Documents
or the Intercreditor Agreement, and any act or omission that might otherwise be
construed as a release or discharge of Mortgagor from the obligations pursuant
hereto. Notwithstanding the provisions of this Mortgage to the contrary, the
liabilities and obligations of Mortgagor shall not apply to the extent such
liabilities and obligations arise on or after the date any Indemnified Party or
its nominee acquired title to the Property, whether by foreclosure, exercise of
power of sale or otherwise.

ARTICLE 12 - SECOND MORTGAGE

Section 12.1 Second Mortgage. It is hereby acknowledged and agreed that the
Property will be subject to the following second mortgage:

Fee Second Mortgage and Fixture Filing dated September 25, 2013, in favor of
DEUTSCHE BANK AG NEW YORK BRANCH, a branch, duly licensed by the New York State
Department of Financial Services, of Deutsche Bank AG, a German banking
corporation, as collateral agent for and on behalf of the Loan Parties, as
mortgagee (“Mortgage Second Lien Agreement”).

ARTICLE 13 - MORTGAGEE AND NOTICES

Section 13.1 No Waiver; Remedies Cumulative. The rights of Mortgagee under this
Mortgage (a) may be exercised as often as necessary; (b) are cumulative and not
exclusive of its

 

16.



--------------------------------------------------------------------------------

rights under law or in equity; and (c) may be waived only in writing and
specifically. Delay in exercising or non-exercise of any right is not a waiver
of that right. Any waiver, consent or amendment shall be effective only in the
specific instance and for the specific purpose for which it was given and shall
not entitle any Mortgagor to any further or subsequent waiver, consent or
amendment.

Section 13.2 Notices. Notices to Mortgagee hereunder and under First Lien
Documents shall be sent as follows:

 

Address:    Wells Fargo Bank, National Association Attention:    Specialized
Agency and Trust    150 East 42nd Street, 40th Floor    New York, New York 10017
Attention:    Julius R. Zamora Phone:    +1 917 260 1539 Fax number:    +1 917
260 1594 or 917 260 1593 Email:    julius.r.zamora@wellsfargo.com

All notices or other written communications hereunder shall be delivered in
accordance with Section 15.2 of the Intercreditor Agreement.

ARTICLE 14 - APPLICABLE LAW

Section 14.1 Governing Law.

(a) THIS MORTGAGE SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE
LAWS OF THE STATE OF NEW YORK AND SHALL IN ALL RESPECTS BE GOVERNED, CONSTRUED,
APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK;
PROVIDED, HOWEVER, THAT WITH RESPECT TO THE CREATION, VALIDITY, ATTACHMENT
PERFECTION, PRIORITY, AND ENFORCEMENT OF THE LIEN OF THIS MORTGAGE, AND THE
DETERMINATION OF DEFICIENCY JUDGMENTS, THE LAWS OF THE STATE OF HAWAII SHALL
APPLY. TO THE FULLEST EXTENT PERMITTED BY LAW, MORTGAGOR HEREBY UNCONDITIONALLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
MORTGAGE.

(b) MORTGAGOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(i) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF HAWAII AND THE STATE OF NEW
YORK, AS APPLICABLE, OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING
FROM OR RELATING TO THIS MORTGAGE, (ii) AGREES THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION PRESIDING OVER THE CITY AND COUNTY OF HONOLULU, HAWAII OR THE CITY
AND COUNTY OF NEW YORK, NEW YORK, AS APPLICABLE, (iii) SUBMITS TO THE
JURISDICTION OF

 

17.



--------------------------------------------------------------------------------

SUCH COURTS, AND (iv) AGREES THAT IT WILL NOT BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN SHALL AFFECT THE RIGHT OF
MORTGAGEE TO BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM). TO THE
FULL EXTENT PERMITTED BY LAW, MORTGAGOR FURTHER CONSENTS AND AGREES TO SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO MORTGAGOR
AT THE ADDRESS FOR NOTICES DESCRIBED IN SECTION 13.2 HEREOF, AND CONSENTS AND
AGREES THAT SUCH SERVICE SHALL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE
SERVICE (BUT NOTHING HEREIN SHALL AFFECT THE VALIDITY OR EFFECTIVENESS OF
PROCESS SERVED IN ANY OTHER MANNER PERMITTED BY LAW).

(c) MORTGAGOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THE
FIRST LIEN OBLIGATIONS SECURED HEREBY OR ANY CONDUCT, ACT OR OMISSION OF
MORTGAGEE OR MORTGAGOR, OR ANY OF THEIR DIRECTORS, OFFICERS, PARTNERS, MANAGERS,
MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS, OR ANY OTHER PERSONS AFFILIATED WITH
MORTGAGEE OR MORTGAGOR, IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE.

Section 14.2 Usury Laws. Notwithstanding anything to the contrary, (a) all
agreements and communications between Mortgagor and Mortgagee are hereby and
shall automatically be limited so that, after taking into account all amounts
deemed interest, the interest contracted for, charged or received by Mortgagee
shall never exceed the maximum lawful rate or amount, (b) in calculating whether
any interest exceeds the lawful maximum, all such interest shall be amortized,
prorated, allocated and spread over the full amount and term of all principal
indebtedness of Mortgagor to Mortgagee, and (c) if through any contingency or
event, Mortgagee receives or is deemed to receive interest in excess of the
lawful maximum, any such excess shall be deemed to have been applied toward
payment of the principal of any and all then outstanding indebtedness of
Mortgagor to Mortgagee, or if there is no such indebtedness, shall immediately
be returned to Mortgagor.

Section 14.3 Provisions Subject to Applicable Law. All rights, powers and
remedies provided in this Mortgage may be exercised only to the extent that the
exercise thereof does not violate any applicable provisions of law and are
intended to be limited to the extent necessary so that they will not render this
Mortgage invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any applicable law. If any term of this Mortgage
or any application thereof shall be invalid or unenforceable, the remainder of
this Mortgage and any other application of the term shall not be affected
thereby.

 

18.



--------------------------------------------------------------------------------

ARTICLE 15 - DEFINITIONS

All capitalized terms not defined herein shall have the respective meanings set
forth in the Intercreditor Agreement. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Mortgage may be used interchangeably in singular or plural form and the
word “Mortgagor” shall mean “each Mortgagor and any subsequent owner or owners
of the Property or any part thereof or any interest therein”, the word
“Mortgagee” shall mean “Mortgagee and any subsequent successor to or holder of
the First Lien Obligations and any other evidence of indebtedness secured by
this Mortgage”, the word “Property” shall include any portion of the Property
and any interest therein, and the phrases “attorneys’ fees”, “legal fees” and
“counsel fees” shall include any and all reasonable attorneys’, paralegal and
law clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels incurred or paid by
Mortgagee in protecting its interest in the Property, the leases and the rents
and enforcing its rights hereunder.

ARTICLE 16 - MISCELLANEOUS PROVISIONS

Section 16.1 No Oral Change. This Mortgage, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally
or by any act or failure to act on the part of Mortgagor or Mortgagee, but only
by an agreement in writing signed by the party against whom enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

Section 16.2 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagor and Mortgagee and their respective successors
and assigns forever.

Section 16.3 Inapplicable Provisions. If any term, covenant or condition of this
Mortgage is held to be invalid, illegal or unenforceable in any respect, this
Mortgage shall be construed without such provision.

Section 16.4 Headings, etc. The headings and captions of various Sections of
this Mortgage are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

Section 16.5 Number and Gender. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 16.6 Subrogation. If any or all of the proceeds of the Payment Amount
have been used to extinguish, extend or renew any indebtedness heretofore
existing against the Property, then, to the extent of the funds so used,
Mortgagee shall be subrogated to all of the rights, claims, liens, titles, and
interests existing against the Property heretofore held by, or in favor of, the
holder of such indebtedness and such former rights, claims, liens, titles, and
interests, if any, are not waived but rather are continued in full force and
effect in favor of Mortgagee and are merged with the lien and security interest
created herein as cumulative security for the payment of the Payment Amount, the
performance and discharge of Mortgagor’s obligations hereunder, under the First
Lien Documents and the performance and discharge of the First Lien Obligations.

 

19.



--------------------------------------------------------------------------------

Section 16.7 Entire Agreement. This Mortgage contains the complete agreement
between Mortgagor and Mortgagee on the matters to which it relates and
supersedes all prior commitments, agreements and understandings, whether written
or oral, on those matters.

Section 16.8 Limitation on Mortgagee’s Responsibility. No provision of this
Mortgage shall operate to place any obligation or liability for the control,
care, management or repair of the Property upon Mortgagee, nor shall it operate
to make Mortgagee responsible or liable for any waste committed on the Property
by the tenants or any other Person, or for any dangerous or defective condition
of the Property, or for any negligence in the management, upkeep, repair or
control of the Property resulting in loss or injury or death to any tenant,
licensee, employee or stranger. Nothing herein contained shall be construed as
constituting Mortgagee a “Mortgagee in possession”.

Section 16.9 Conflict of Terms. In case of any conflict between the terms of
this Mortgage and the terms of the Intercreditor Agreement, the terms of the
Intercreditor Agreement shall prevail.

Section 16.10 Disclaimers.

(a) The relationship of Mortgagor and Mortgagee under the First Lien Documents
is, and shall at all times remain, solely that of obligor and obligee; and
Mortgagee neither undertakes nor assumes any responsibility or duty to Mortgagor
or to any third party with respect to the Property. Notwithstanding any other
provisions of the First Lien Documents: (i) Mortgagee is not, and shall not be
construed to be, a partner, joint venturer, member, alter ego, manager,
controlling person or other business associate or participant of any kind of
Mortgagor, and Mortgagee does not intend to ever assume such status;
(ii) Mortgagee does not intend to ever assume any responsibility to any person
for the quality, suitability, safety or condition of the Property; and
(iii) Mortgagee shall not be deemed responsible for or a participant in any
acts, omissions or decisions of Mortgagor.

(b) During the effectiveness of this Mortgage, Mortgagee shall not be directly
or indirectly liable or responsible for any loss, claim, cause of action,
liability, indebtedness, damage or injury of any kind or character to any person
or property arising from any construction on, or occupancy or use of, the
Property, whether caused by or arising from: (i) any defect in any building,
structure, grading, fill, landscaping or other improvements thereon or in any
on-site or off-site improvement or other facility therein or thereon; (ii) any
act or omission of Mortgagor or any of Mortgagor’s agents, employees,
independent contractors, licensees or invitees; (iii) any accident in or on the
Property or any fire, flood or other casualty or hazard thereon; (iv) the
failure of Mortgagor or any of Mortgagor’s licensees, employees, invitees,
agents, independent contractors or other representatives to maintain the
Property in a safe condition; or (v) any nuisance made or suffered on any part
of the Property.

Section 16.11 Last Dollars Secured. The parties hereto agree that any payments
of the Payment Amount by Mortgagor shall be deemed to apply first to the portion
of the Payment Amount that is not secured by this Mortgage, it being the
parties’ intent that the portion of the Payment Amount last remaining unpaid
shall be deemed secured hereto.

 

20.



--------------------------------------------------------------------------------

ARTICLE 17 - STATE-SPECIFIC PROVISIONS

Section 17.1 Debtor and Secured Party. Mortgagor is, for the purpose of this
Mortgage, deemed to be the “debtor”, and Mortgagee is deemed to be the “secured
party”, as those terms are used in the Uniform Commercial Code. The addresses of
the secured party and the debtor are set forth in the initial paragraph of this
Mortgage.

Section 17.2 Procurement of Insurance. Pursuant to Hawaii Revised Statutes
Section 431:13-104, Mortgagee may not make its entering into the contemplated
transactions contingent upon the procuring of any insurance required by this
Mortgage with an insurance company designated by Mortgagee or through a
designated agent or procurer.

Section 17.3 Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 17 and the other terms and
conditions of this Mortgage, the terms and conditions of this Article 17 shall
control and be binding.

Section 17.4 First Lien Obligations. With respect to the Property the
obligations secured by this Mortgage shall include all amounts payable under the
First Lien Documents including, without limitation, the repayment of all future
advances or costs in an amount not to exceed ONE HUNDRED FIFTY MILLION DOLLARS
AND NO/100 DOLLARS ($150,000,000.00) (which future advances shall include,
without limitation, advances to pay for such items as real property taxes,
insurance premiums, attorneys’ fees, or any other sums) which Mortgagee may, but
is not obligated to, make or incur in accordance with the terms of any of the
First Lien Documents.

Section 17.5 Remedies. Without limiting any other remedies available under any
of the First Lien Documents or under applicable law, upon the occurrence and
during the continuance of any Trigger Event, Mortgagee shall be entitled to
exercise any remedies available under Hawaii Revised Statutes Chapter 667, as
amended, including, without limitation, a power of sale foreclosure pursuant to
such Chapter 667.

Section 17.6 Mortgage Recording Fee. Without limiting the generality of the fees
and expenses described herein, Mortgagor will pay the special mortgage recording
fee, if any, required by Hawaii Revised Statutes Section 431P-16.

[NO FURTHER TEXT ON THIS PAGE]

 

21.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Mortgage has been executed by Mortgagor as of the day
and year first above written.

 

MORTGAGOR: TESORO HAWAII, LLC By:  

/s/ William Monteleone

  Name:   William Monteleone   Title:   Vice President



--------------------------------------------------------------------------------

STATE OF TEXAS        )        ) SS COUNTY OF HARRIS        )

On this 25th day of September, 2013, before me, the undersigned notary public,
personally appeared William Monteleone, to me personally known, who, being by me
duly sworn, did say that such person is the Vice President of TESORO HAWAII,
LLC, a Hawaii limited liability company, and that the instrument was signed on
behalf of the limited liability company by authority of its board of directors
and William Monteleone acknowledged the instrument to be the free act and deed
of the limited liability company.

 

/s/ Maria Hadjialexiou

Name:   Maria Hadjialexiou Notary Public, State of Texas My commission expires:
12/27/14

(Notary Stamp or Seal)

 

  NOTARY CERTIFICATION STATEMENT    
Document Identification or Description:        

Fee First Mortgage and Fixture Filing

      

      Document Date:   September 25, 2013         No. of Pages:   49        
Jurisdiction (in which notarial act is performed): Harris County, TX         /s/
Maria Hadjialexiou     Signature of Notary  

Date of Notarization and    

Certification Statement       

   

Maria Hadjialexiou

      (Notary Stamp or Seal)     Printed Name of Notary    